         Case 1:16-cv-07552-JGK Document 194 Filed 08/02/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL RIVERA,

                         Plaintiff,                 16-cv-7552 (JGK}

              - against -                           ORDER

HOME DEPOT U.S.A, INC.,

                         Defendant.

JOHN G. KOELTL, District Judge:

     The conference scheduled for August 8, 2019 at 4:30 PM is

adjourned to September 11, 2019 at 4:30 PM.

SO ORDERED.

Dated:       New York, New York
             August 2, 2019

                                          United States District Judge
